Citation Nr: 1739043	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.   Entitlement to service connection for cholesterol.

2.   Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1998 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction of the claims file is now with the Los Angeles, RO.

The Veteran testified at a videoconference hearing before the undersigned in November 2016. 

The Board notes that additional evidence has been associated with the claims file since the last issuance of the supplemental statement of the case (SSOC) in September 2015. However, as this evidence does not pertain to the issues on appeal, no waiver of agency of original jurisdiction (AOJ) consideration is necessary. 


FINDINGS OF FACT

1.   By a November 2016 written statement and at his November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the issue of entitlement to service connection for cholesterol.

2.   The Veteran has sleep apnea that began in service.


CONCLUSIONS OF LAW

1.   The criteria for withdrawal of the appeal of entitlement to service connection for cholesterol have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2016).

2.   The criteria for entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5). At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw an appeal as to any or all issues either on the record at a hearing or in writing. 38 C.F.R. § 20.204. 

Here, in November 2016, by a written statement and at his Board hearing, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for cholesterol. This satisfied the requirements for a request to withdraw this appeal. See 38 C.F.R. § 20.204 (a), (b). 

As such, there remain no allegations of error of fact or law for appellate consideration for the issue of entitlement to service connection for cholesterol. The Board has no jurisdiction to review this appeal, and it is dismissed.

Service Connection

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In order to establish service connection, the evidence must show (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed Cir. 2009).

Service connection may be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 C.F.R. § 3.303(d). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102. If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365. 

The Veteran underwent a VA sleep study and was diagnosed with severe obstructive sleep apnea hypopnea syndrome in July 2010. Thus, the first element of service connection has been met.

Service treatment records show that the Veteran was seen in January 2001 for concerns of a sleep disorder. He reported sleeping approximately five hours a night and feeling "fine" in the morning. On his separation examination, he reported a positive history of "sleep trouble" and shortness of breath. Thus, the Board finds that the second element of service connection has been met.

Therefore, the remaining question is whether the Veteran's sleep apnea had its onset in service or is otherwise related to his active duty service.

The Veteran was afforded a VA examination for sleep apnea in July 2015. The examiner found that the Veteran had obstructive sleep apnea and causation was not felt to be environmental (e.g. service related) but probably genetic and related to lifestyle body habitus, which the examiner stated, in all probability is not a service-related cause/condition. The examiner acknowledged that the Veteran's record noted trouble sleeping; however, stated that relating the sleep apnea to his complaints in service would require speculation as there was no description of the sleeping issues. 

At his Board hearing, the Veteran described his in-service sleep issues.

In June 2017, the Board obtained a VHA specialist medical opinion. After reviewing the Veteran's entire claims file and considering his lay statements, the examiner found:

Per my review of his medical records provided in the C-file, it is as likely as not that the Veteran's sleep apnea was present in service. My reasoning for this is based on his massive amount of weight increase occurring during his service (182 lbs. on enrollment with weight documentation of 250-260 lbs. upon military separation). His weight increase may have been multifactorial (i.e. decreased physical activity from orthopedic injuries, diet, [and] short sleep duration). Shift work, an inherent part of military life, is a known risk factor for both short sleep duration and weight gain. His STOP-BANG questionnaire score, a common sleep apnea screening questionnaire, at the time of his military separation was at least 3, scoring points for gender, body mass index > 35kg/m2, and loud habitual snoring (Chung, 2008). Although it is true that genetic factors (black race) already placed him at high risk for obstructive sleep apnea, the large amount of weight gain that occurred during his service is highly suggestive that he had sleep apnea during his service. . . . For the reasons noted above, I feel that the Veteran's testimony and reports of symptoms in service are as likely as not descriptive of sleep apnea.

Thus, the evidence establishes that the Veteran's current sleep apnea began in service and has continued since. The Board finds the June 2017 VHA medical opinion highly probative as the examiner was able to consider the in-service sleep issues described by the Veteran. 

The Board acknowledges the July 2015 VA examiner's opinion that he could not provide an opinion without resorting to speculation as no description of the sleep issues was provided. This medical opinion does not weigh against the Veteran's claim, as it is merely neutral evidence that neither supports nor contradicts his Veteran's statements or the June 2017 VHA medical opinion. 

In light of the foregoing, the Board finds that service connection for sleep apnea is warranted. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal as to the issue of entitlement to service connection for cholesterol is dismissed.

Entitlement to service connection for sleep apnea is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


